Citation Nr: 1603047	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-08 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the Veteran's request for waiver of overpayment in the amount of $41,405 was timely filed.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to November 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 determination by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises at the VA Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of this case was subsequently transferred to RO in Roanoke, Virginia.


REMAND

The Veteran's electronic claims file does not currently include most of the documents necessary to properly adjudicate his claim.  Specifically, it does not include the Veteran's original claim for waiver of overpayment, notice of disagreement, or substantive appeal.  It also does not include VA's statement of the case, as well as any notification letters that were sent to the Veteran concerning this claim.  Under the circumstances of this case, the RO must attempt to locate and add a copy of all pertinent missing records to the Veteran's electronic claims file.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include any evidence indicating that he timely filed his request for waiver of overpayment.  

Regardless of his response, the RO must attempt to locate the Veteran's originally submitted request for waiver of overpayment, notice of disagreement, substantive appeal, and any other evidence submitted by the Veteran.  The RO must also attempt to locate all correspondence sent to the Veteran from VA during the course of this appeal, to include any notice letters and the statement of the case issued herein.  Thereafter, the RO must add a copy of all such documents obtained to the Veteran's electronic claims file.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completing the above, and any other development as may be indicated, the issue on appeal must be re-adjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

